Citation Nr: 0114527	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  99-07 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for panic disorder with agoraphobia and 
undifferentiated somatoform disorder.

2.  Entitlement to an effective date prior to April 12, 1999, 
for the grant of service connection for obstructive sleep 
apnea.

3.  Entitlement to an effective date earlier than April 12, 
1999, for the grant of a total evaluation based upon 
individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from November 1972 to December 
1995.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1997 and March 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio. 


FINDINGS OF FACT

1.  Panic disorder with agoraphobia and undifferentiated 
somatoform disorder renders the veteran demonstrably unable 
to obtain or retain employment. 

2.  A grant of service connection for obstructive sleep apnea 
stems from a claim filed on April 12, 1999.  

3.  The veteran has been granted a total schedular evaluation 
for panic disorder with agoraphobia and undifferentiated 
somatoform disorder for the time period at issue in 
connection with the veteran's claims for an earlier effective 
date for a total evaluation based upon individual 
unemployability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial total evaluation for panic 
disorder with agoraphobia and undifferentiated somatoform 
disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9412, 
9423 (2000), 4.132 Diagnostic Codes 9412, 9423 (1996).

2.  The criteria for an effective date earlier than April 12, 
1999, for service connection for obstructive sleep apnea have 
not been met.  38 U.S.C.A. § 5110 (West 1991), 38 C.F.R. 
§§ 3.105(a), 3.400(a), (b)(2) (2000).

3.  The criteria for an earlier effective date for 
entitlement to a total evaluation based upon individual 
unemployability have not been met.  38 U.S.C.A. § 5110 (West 
1991), 38 C.F.R. §§ 3.105(a), 3.400(a), (b)(2) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation.  The appellant has 
identified no additional pertinent evidence, which the VA 
needs to obtain, and the Board, therefore, finds that the 
record as it stands is complete and adequate for appellate 
review.  

Further, the appellant and his representative have been 
adequately notified of the applicable laws and regulations, 
which set forth the criteria for entitlement to benefits at 
issue.  The Board concludes that the discussions in the 
rating decision, statement of the case, supplemental 
statements of the case and letters have informed the 
appellant and his representative of the information and 
evidence necessary to warrant entitlement to the benefit 
sought, and there has therefore been compliance with VA's 
notification requirement.  The Board therefore finds that the 
record as it stands is adequate to allow for equitable review 
of the appellant's claim and that no further action is 
necessary to meet the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of he result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
appellant are to be avoided).  Moreover, given the 
completeness of the present record, which shows substantial 
compliance with the notice/assistance provisions of the new 
legislation, the Board finds no prejudice to the appellant by 
proceeding with appellate review despite the fact that 
implementing regulations have not yet been implemented.

I.  Increased Evaluation

This appeal arises from an initial grant of service 
connection, which assigned the disability an initial 
evaluation.  Therefore, it is not the present level of 
disability that is of primary importance.  Instead, the 
entire period in question must be considered to ensure that 
consideration is given to the possibility of staged ratings, 
that is, separate ratings must be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).

The veteran seeks an evaluation in excess of 50 percent for 
panic disorder with agoraphobia and undifferentiated 
somatoform disorder.  That disorder has been evaluated under 
diagnostic codes 9412 and 9423, pertaining panic disorder 
and/or agoraphobia and to anxiety disorder, not otherwise 
specified.  

The Board notes that, in the course of this appeal, 
substantive changes were made to the schedular criteria for 
evaluating psychiatric disorders, effective November 7, 1996.  
See 61 Fed. Reg. 52695-52707 (1996).  Where the law or 
regulations governing a claim change while the claim is 
pending, the version most favorable to the veteran applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

Under the criteria previously in effect, a psychoneurotic 
disorder warrants a 50 percent evaluation, if the ability to 
maintain effective or favorable relationships with people is 
considerably impaired.  By reason of psychoneurotic symptoms 
the reliability, flexibility and efficiency levels must be so 
reduced as to result in considerable industrial impairment.  
A psychoneurotic disorder warrants a 70 percent evaluation, 
if the ability to establish and maintain effective or 
favorable relationships with people is severely impaired and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A total evaluation is available 
if the attitudes of all contacts except the most intimate are 
so adversely affected as to result in virtual isolation in 
the community; if the disorder results in totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or if the 
individual is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  
Each of the criteria for a total evaluation is an independent 
basis for granting a 100 percent rating.  Johnson v. Brown, 7 
Vet. App. 95, 97 (1994).  

Under the new criteria, a 50 percent evaluation is warranted 
if the disorder results in occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted where a 
psychiatric disorder results in occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech which is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted if the 
disorder results in total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).

While in service, the veteran underwent a psychiatric 
examination in June 1995.  The examiner indicated that the 
veteran related a coherent story of somatic complaints and 
spoke with moderate to severe anxiety, but was otherwise 
within normal limits.  The examiner indicated that the 
veteran during the interview was social and that the veteran 
did not possess mannerisms or stereotype movements.  Speech 
was spontaneous and clear, motor activity was purposeful, and 
affective reactions were within normal limits.  Although the 
veteran's mood fluctuated, between sociable, calm, anxious, 
and depressed, the examiner characterized anxiety and 
depression as most common.  However, the veteran was in good 
contact with reality, and although the veteran was concise 
and concrete, he did not lack abstract reality.  The veteran 
was not delusion, suicidal or homicidal.  The examiner noted 
that she had treated the veteran previously and that the 
veteran's most significant symptoms have been the veteran's 
anxious mood and his sleep disorder.  The examiner diagnosed 
panic disorder and agoraphobia and undifferentiated 
somatoform disorder and assigned a 20 under Axis V of the 
diagnosis.  The veteran subsequently was separated from 
service based upon his psychiatric disorders.  

The veteran underwent a VA examination in October 1996.  At 
that time, the veteran reported approximately two panic 
attacks every week and indicated that panic attacks were 
becoming less frequent.  The veteran was alert, oriented, and 
cooperative, with a friendly attitude, although he described 
his affect by saying "pissed off an upset."  His mood was 
low and constricted, although he was not delusional and 
denied hallucinations.  The diagnosis was panic disorder with 
agoraphobia, rule out chronic adjustment disorder, and the 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 60.  

VA treatment records from 1996 reflect complaints of panic 
attacks and depression.  In November 1996, the veteran 
reported panic attacks two to three times per week.

In March 1997, the veteran filed a statement wherein he 
requested compensation based upon unemployability.  He 
indicated in an enclosed claim that he had worked 15 hours 
per week from January to February 1996, 40 hours per week as 
a dispatcher from March to June 1996, and 25 hours per week, 
from October 1996 to the date of filing of the claim, sorting 
mail at home.  In May 1997, the veteran indicated that he was 
unemployed due to medical problems.  

The veteran continued to receive VA treatment in 1997.  An 
August 1997 entry references a diagnosis of major depression 
and panic disorder.  In September 1997, panic disorder was 
characterized as severe, with increased agoraphobia.  Major 
depression was characterized as severe, although the veteran 
was not suicidal.  

In October 1997, the veteran underwent a psychological 
evaluation by a private psychologist.  The veteran, who 
appeared with his wife, had a mild stutter and would often 
speak tangentially.  The veteran reported experiencing "bad 
times" during the previous year, indicating that he felt 
depressed and overwhelmed with headaches.  He also indicated 
that he experienced two to three panic attacks per week.  The 
veteran reported that when feeling better he was able to do 
things around the house, but that generally he would stay in 
bed and pray.  Testing, according to the examiner revealed a 
valid profile, seen in individuals who experience significant 
and severe psychological turmoil, extremely high anxiety, 
strong somatic preoccupation, and a high level of depression.  
Diagnoses were major depressive disorder, recurrent, severe, 
without psychotic features; panic disorder with agoraphobia, 
severe; and somatoform disorder.  The examiner assigned a GAF 
evaluation of 55 at the time of examination and during the 
previous year.  

In December 1997, the Social Security Administration granted 
disability benefits as of April 1997.  The decision of the 
SSA was predicated upon the presence of affective disorders 
and anxiety related disorders.  

During a hearing in May 1998, both the veteran and his wife 
presented testimony.  The veteran and his wife indicated that 
the veteran suffered from frequent, unpredictable panic 
attacks, varying from four to seven per week, as well as 
agoraphobia.  The veteran indicated that he last worked in 
gainful employment in June 1996, as a dispatcher for a water 
company.  

A June 1998 memorandum reflects that the veteran was seen by 
a private psychologist for depression and panic episodes.  A 
GAF evaluation was 50 at the time of the examination and 
during the preceding year. 

In June 1998, the veteran underwent a VA examination for 
mental disorders.  The veteran indicated that he would 
experience panic attacks several times per week.  According 
to the veteran some attacks were so significant (four to five 
times per month) that he had to seek treatment through a 
hospital's emergency room.  The veteran reported agoraphobia 
and indicated that he could go places, such as the 
neighborhood store, if accompanied by his wife.  The veteran 
also reported erectile dysfunction.  Testing indicated that 
the veteran responded in an exaggerated manner, but was 
consistent with panic attacks, generalized anxiety, 
agoraphobia, and major depression.  The examiner concluded 
that the veteran was unemployable, as the veteran's symptoms 
had increased in frequency and intensity during the previous 
two years. 

In July 1998, the veteran underwent a VA psychiatric 
examination.  The veteran complained of panic attacks with 
agoraphobia and indicated that he seldom left the house 
unless accompanied by his wife.  The veteran was accompanied 
by his wife during the examination and appeared anxious, with 
mild hyperventilation and difficulty concentrating due to 
anxiety.  His mood was depressed, although speech was 
coherent and relevant.  The examiner diagnosed panic disorder 
with agoraphobia and assigned a GAF evaluation of between 45 
and 50.  The examiner concluded that the veteran did not 
appear to be employable, in view of the intensity of his 
disorder.  

In January 1999, the veteran complained of panic attacks with 
agoraphobia.  He indicated that he experienced panic attacks 
daily and that he would stay in the house for days at time 
and would leave mostly with his wife.  Diagnoses were panic 
disorder with agoraphobia and major depression.  

The evidence before the Board suggests that the veteran is 
demonstrably unable to maintain or retain employment and, 
that his disability, therefore, warrants a total evaluation.  
According to the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV), a GAF evaluation from 60 to 51 is consistent with 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  A GAF evaluation of 50 
to 41 is consistent with serious symptoms or any serious 
impairment in social, occupational, or school functioning.  

Although a VA examiner in October 1996 assigned the veteran's 
disability a GAF evaluation of 60, subsequent examiners have 
assigned the veteran's disability lower evaluations, 
including an evaluation of 45 to 50 in July 1998.  In October 
1997, an examiner characterized the veteran's disability as 
severe, and VA examiners in June 1998 and July 1998 both 
determined that the veteran was not employable as a result of 
his psychiatric disability.  The Social Security 
Administration similarly determined that the veteran was 
completely disabled as a result of his psychiatric disability 
and conclusions by Air Force examiners that the veteran was 
"unqualified for world wide service" draw into question the 
veteran's ability to retain employment, as does the 
assignment of what appears to be a GAF evaluation of 20 in 
service.  

Although, the veteran apparently had some limited employment 
when he first filed his claim, these, according to the 
veteran's history, were short-lived and, except for one case, 
never constituted full time employment.  The veteran does not 
appear to have been able to retain employment during this 
period of time, and thus the limited work history of the 
veteran is not inconsistent with a determination that he was 
unable to obtain or retain employment.  Furthermore, to the 
extent that the claims file contains some inconsistencies, 
there is sufficient medical evidence of unemployability to, 
at a minimum, place evidence in equipoise with respect to 
this issue.  The Board, as such, in granting a total 
evaluation for the veteran's psychiatric disability, resolves 
all reasonable doubt in the veteran's behalf in determining 
that the veteran has been unemployable as a result of his 
psychiatric disability throughout the period of this appeal.  

II.  Earlier Effective Date for Service Connection for 
Obstructive Sleep Apnea

In April 12, 1999, the veteran submitted a statement, 
prepared by his wife, requesting a separate evaluation for 
obstructive sleep apnea.  He submitted with that statement 
January 1999 and December 1998 private medical reports 
documenting diagnoses of obstructive sleep apnea.  He 
subsequently submitted a December 1999 statement from a 
private physician who observed that records from the military 
documented complaints of snoring and who opined that the 
veteran had suffered from obstructive sleep apnea for many 
years, apparently dating back to military service.  Service 
medical records document complaints of snoring and daytime 
somnolence, and entries from June and July 1995 reflect 
notations suggesting that sleep apnea should be ruled out.  

In March 2000, the RO granted service connection for 
obstructive sleep apnea and made the grant of service 
connection effective April 12, 1999, the date upon which the 
veteran submitted a claim for service connection for that 
disorder.  The veteran seeks an earlier effective date for 
service connection for sleep apnea and points to a history of 
sleep disturbances dating to service.  

The date of an award based upon an original claim or a claim 
to reopen a final adjudication can be no earlier than the 
date or receipt of the application for the award in question.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(a), (b)(2).  
Although an exception allowing the effective date to extend 
back to the date of the veteran's separation from service 
exists in cases where the application for benefits is 
received within a year of the veteran's separation from 
service, 38 U.S.C.A. § 5110(b)(1), that exception is 
inapplicable to this case.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a). 

The grant of service connection for sleep apnea stems from a 
claim filed on April 12, 1999.  As such, an earlier effective 
date for the grant of benefits in question is not available.  

The Board observes that the veteran filed a claim in January 
1996 for service connection for a number of disorders, 
including sleep disturbance.  A report of a general medical 
examination conducted in October 1996 reflects a history of 
panic attacks and sleep disorder and indicates that those 
symptoms were the subject of a psychiatric examination.  A 
psychiatric examination resulted in diagnoses of panic 
disorder with agoraphobia and rule out chronic adjustment 
disorder with anxious mood, and in September 1997, the RO 
granted service connection for panic disorder with 
agoraphobia and undifferentiated somatoform disorder.  The RO 
did not deny service connection for a disorder associated 
with sleep disturbance and, instead, appears to have granted 
that claim by granting service connection for the veteran's 
current psychiatric disorders.  

Although in hindsight, the claim filed in January 1996 might 
appear to have been a claim for service connection for 
obstructive sleep apnea, the RO could not reasonably have 
construed it as such.  Service medical records contained no 
diagnosis of obstructive sleep apnea, notwithstanding 
instructions to rule the diagnosis out, and the veteran did 
not specifically claim sleep apnea as a disorder.  Instead, 
he vaguely characterized the disorder for which he sought 
benefits as a sleep disturbance.  The RO did not have before 
it a medical diagnosis of obstructive sleep apnea until well 
after its January 1996 decision, when the veteran in April 
1999 submitted medical documents in support of what was then 
explicitly framed a claim for obstructive sleep apnea.  

Based upon these facts, the Board finds that there was no 
pending claim for service connection for sleep apnea prior to 
April 12, 1999.  Because the grant of service connection for 
obstructive sleep apnea stems from a claim for benefits filed 
on April 12, 1999, the veteran is not entitled to an earlier 
effective date for the grant of benefits in question.   

III.  Earlier Effective Date for Service Connection for a 
Total Evaluation

VA laws and regulations pertaining to the effective date of a 
claim for increase in disability mandate that it shall "be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  It is further 
specified under 38 U.S.C.A. § 5110 that "[t]he effective 
date of an award of increased compensation shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Accordingly, the 
United States Court of Appeals for Veterans Claims has held 
that "evidence in a claimant's file which demonstrates that 
an increase in disability was 'ascertainable' up to one year 
prior to the claimant's submission of a 'claim' for VA 
compensation should be dispositive on the question of an 
effective date for any award that ensues."  Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1992).  

In addition, once a formal claim for pension or compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of a report 
of examination or hospitalization by the VA or uniformed 
services will be accepted as an informal claim for increased 
benefits or an informal claim to reopen.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  38 C.F.R. § 3.157.

The Board in this case has granted a total scheduler 
evaluation for the veteran's psychiatric disorders.  The 
effective date for the grant of a total evaluation based upon 
individual unemployability can be no earlier that the 
effective date of the grant of service connection for the 
veteran's psychiatric disorders, which was made effective the 
veteran's separation from service.  As such, because the 
total schedular evaluation assigned to those disorders 
encompasses the period of time corresponding to the service 
connection of the veteran's disability, there is no 
possibility that the effective date for a total evaluation 
based upon individual unemployability may be made earlier 
than the effective date for the grant of a total schedular 
evaluation for the veteran's psychiatric disorders.  There 
can, thus, be no additional benefit stemming from a grant of 
entitlement to a total evaluation based upon individual 
unemployability for the period of time in question.  See 
VAOPGCPREC 6-99.  The veteran's claim for an earlier 
effective date of a grant of a total evaluation based upon 
individual unemployability must be denied.  


ORDER

A total evaluation for panic disorder with agoraphobia and 
undifferentiated somatoform disorder is granted.  

An earlier effective date for service connection for 
obstructive sleep apnea and for a total evaluation based upon 
individual unemployability are denied.  



		
	NANCY RIPPEL
	Acting Member, Board of Veterans' Appeals



 

